DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. As to claims 1, 15 and 18, reference Yeh teaches the concept of generating anamorphic images using a cylindrical reflector, wherein the required parameters comprise radius of the reflector, points on the viewing plane, viewing elevation and horizontal distance (Yeh: 4.1 Anamorphic Warping). 
However, Yeh does not expressly teach determining a set of rendering parameters based on the source boundary, the first surface, and a second surface, the set of rendering parameters characterizing an anamorphic boundary for a rendering area of the first surface; employing the source image data and an image transformation based on the set of rendering parameters to generate anamorphic image data, as presently claimed.

As to claim 15 and 18, Yeh does not expressly teach determining a set of rendering parameters based on the source boundary, the set of DS properties, and a reflective radius of curvature of a reflective surface (RS), the set of rendering parameters characterizing a rendering area of the DS that is bound via a non-polygonal perimeter; generating an image transformation based on the set of rendering parameters and the source boundary; generating anamorphic image data that encodes an anamorphic image of the scene via an application of the image transformation on the source image, the anamorphic image conforming to a non-polygonal anamorphic boundary that is substantially equivalent to the non-polygonal perimeter, as presently claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079.  The examiner can normally be reached on M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID H CHU/Primary Examiner, Art Unit 2616